DETAILED ACTION
Status of Application
Claims 1-20 are pending in this action.  Claims 1-20 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
This application claims benefit of provisional U.S. Application No. 63/064,954, filed August 13, 2020, and also claims benefit of foreign priority to TW110101784, filed January 18, 2021.  No English translation of the certified copy of priority application has been received.  Failure to provide a certified translation may result in no benefit being accorded for the non-English application.  37 CFR 41.154(b) and 41.202(e).

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification is objected to because of the following informalities:  The chemical compounds recited as components of analyzed/used mixtures (e.g., pages 12-15, 17-18) should be written in small letters.  Appropriate correction is required.  

Information Disclosure Statement
The information disclosure statement, filed on 01/06/2022, is acknowledged and has been considered.  Please see the attached initialed PTO-1449.
Foreign language references listed in the information disclosure statement, for which no English translation has been provided, have not been considered.  If an English abstract has been provided or available for a foreign language document then only the English abstract has been considered.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “excipient including a diluent, a stabilizing agent, ..., or a combination therefor” that is not reasonably clear, because the alternatives (here as functional agents) that can be included into the claimed compositions are not clearly delineated.  This limitation was interpreted as best understood as “excipient selected from the group consisting of a diluent, a stabilizing agent, ..., and a combination therefor”.  Similar is applied to claims 6, 7, 15, 19.  Clarification is required.  
Claim 17 (dependent on claim 1) recites the limitation “the second pellet comprises a second core” that is unclear, because said claims 1 and/or 17 do not provide a clear definition for “first core” and/or “second core”.  Therefore, the scope of claim 17 are not clear.  Similar is applied to the terms “second drug-containing layer” and/or “second protection layer”.  Clarification is required.  
Claims 2-5, 8-14, 16-18, and 20 are rejected as being dependent on rejected independent claim1 and failing to cure the defect.

Claim Rejections - 35 USC § 102(a)(1)/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 11-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Moore et al., US 2004/0126423 (hereinafter referred to as Moore).
Moore teaches pharmaceutical compositions comprising: (a) 1-20 wt% of a cholesterol absorption inhibitor, e.g., ezetimibe;  (b) 1-80 wt% of at least one HMG-CoA reductase inhibitor, e.g., pitavastatin; and (c) 0.005-10 wt% of at least one stabilizing agent, e.g., citric acid, lactic acid, tartaric acid (Claims 24-27, 31-32; Para. 0011-0012, 0015, 0029-0030); wherein said compositions can be prepared in form of tablets, pills, capsules, etc. (Patra. 0017, 0069) that may include a mixture of granules comprising first active ingredient (Para. 0065) and granules comprising second active ingredient (Para. 0065, 0066 as applied to claims 1, 3, 7-8, 11-12).
Therefore, the cited reference discloses compositions, which appear to be identical to the presently claimed compositions, i.e., comprise pitavastatin in combination with ezetimibe and citric acid as a stabilizing agent; and can be in a form of tablets or capsules, e.g., comprising granules comprising said active ingredients  Consequently, said claims appear to be anticipated by the reference recited.  Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the compositions as taught by Moore.  One would do so with expectation of beneficial results, because Moore teaches solid oral pharmaceutical compositions having improved shell-life stability.  Accordingly, the claimed invention as a whole is at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al., US 2004/0126423 (hereinafter referred to as Moore), in view of Aoki et al., US 2007/0032467 (hereinafter referred to as Aoki), Arroyo et al., WO 2014/027334A2 (machine translation; hereinafter referred to as Arroyo) , and Hsiao et al., US 2013/0310420 (hereinafter referred to as Hsiao) 
The teaching by Moore is outlined above.  Though Moore teaches the compositions that may include 5-80 mg of ezetimibe (Para. 0032), Moore does not specifically teach that said compositions include 0.5-5 mg of pitavastatin or pharmaceutical salt thereof (Claims 4-5).  Moore also does not teaches the use of pitavastatin calcium (Claim 2).  
Aoki teaches oral pharmaceutical compositions than can be in form of tablet granules, capsules, etc. and may include 1-50 mg of pitavastatin calcium and 0.1-500 mg of ezetimibe; and also teaches the use of said compositions for treating hyperlipidemia (Para. 0015-0019, 0022-0023, 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include pitavastatin calcium as taught by Aoki into the compositions taught by Moore, because Aoki teaches that the use of the pitavastatin calcium in combination with ezetimibe has a remarkable blood cholesterol level lowering effect, compared with that of the concomitant use of another HMG-CoA reductase inhibitor and ezetimibe.
Moore also does not teaches the use magnesium oxide as a stabilizing agent (Claim 6), and/or granules as disclosed in claims 13-20.  
Arroyo teaches compositions in the form of microparticles (e.g., microspheres, pellets) comprising: (i) an inert core; (ii) a layer of active principle disposed on the inert core, and (iii) a second coating comprising pharmaceutically acceptable excipients; wherein said microparticles may include such active principles as cholesterol absorption inhibitors, e.g., ezetimibe, HMG-CoA reductase inhibitors, e.g., simvastatin, among others (Claims 1, 18, 26; Abstract; Summary of Invention).  Arroyo teaches that second layer/coating may include polyvinylpyrrolidone/povidone for improving durability, appearance and/or handling of the composition of pellets (Detailed Description).  Arroyo further teaches that said microspheres/pellets can be placed in a pharmaceutical dosage form suitable for oral administration, e.g., hard or soft capsules; or can be compressed to form tablets (coated tablets, bilayer, multilayer), or placed in sachets, and said approach allows to form any combination of actives in a single dosage form with controlled/improved stability (Detailed Description). 
Hsiao teaches stable compositions in form of granules comprising pitavastatin or salts thereof and magnesium oxide as a stabilizing agent (Abstract), wherein said granules further can be coated, e.g., with a coating comprising polyvinylpyrrolidone/povidone (Abstract; Para. 0011, 0014, 0031, 0032).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use approach taught by Arroyo and Hsiao preparing compositions taught by Moore and Aoki.  One would do so with expectation of beneficial results, because the cited prior art teaches that said approach allows providing oral dosage forms comprising multiple active agents with controlled/improved stability. 

Conclusion
No claim is allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672. The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615